Title: George Tucker to James Madison, 9 November 1833
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                Novr. 9. 1833.
                            
                        
                        You perceive that I have availed myself of your permission to keep the pamphlet which you kindly lent me, to
                            the last moment of the fortnight. It has afforded me very full information of the views & motives of the political party
                            with which you then acted, & exhibits them under a very different aspect from that presented by Judge Marshall. I
                            am sensible, at every step I advance in Mr. Jefferson’s life, that your aid would be invaluable to me in clearing up
                            doubts—in communicating important facts which were known only to the actors in those scenes, and of which there is no
                            published record—and in your counsels about the mode in which I should make use of them—But I would not be so
                            unreasonable as thus to tax your patience & labour if I could—I will only still hope that you will continue to
                            run over what I have written, & make such suggestions as may present themselves at the moment, & which you
                            may deem important—Mr. Jefferson’s biography is so intimately blended with the history of his country from 1790, until he
                            retired, that I have found it necessary to advert to all the great political events of the time, but I find it impossible
                            to understand them without a reference to more documents than I possess, particularly to the debates of Congress, and for
                            want of them I am now at a stand still.
                        Mr. Rives & myself propose to ourselves the pleasure of calling on you before he goes to
                            Congress. In the meanwhile with my best respects to Mrs. Madison, I am Dear Sir, your obliged &
                            obedt. Sert.
                        
                            
                                George Tucker
                            
                        
                    